       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 1 of 52




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                            ENTERED
                                                                                            11/20/2020
IN RE:                                         §
STEPHEN HARRY DERNICK, et al                   §       CASE NO: 18-32417
                                               §
DAVID DERNICK; aka DERNICK                     §       CASE NO: 18-32494
                                               §       Jointly Administered Order
        Debtors                                §
                                               §       CHAPTER 11

                                MEMORANDUM OPINION

       Was the filing of a joint objection along with ballots rejecting confirmation of Debtors’

jointly administered chapter 11 plan of reorganization motivated by business judgment or some

other ulterior motive? Just days before the confirmation hearing on this now two-year-old

dispute, Debtors filed an emergency motion to designate ballots submitted by NorthStar Gas

Ventures, LLC and David H. Russell Family Limited Partnership, LLP as being cast in bad faith.

On September 16, 2020, the Court held a hearing on both the joint objection to confirmation and

Debtors’ motion to designate. For the reasons set forth herein, Debtors’ emergency motion to

designate ballots submitted by NorthStar Gas Ventures, LLC and David H. Russell Family

Limited Partnership, LLP is denied, the joint objection filed by NorthStar Gas Ventures, LLC

and David H. Russell Family Limited Partnership, LLP is sustained in part and overruled in part,

and Debtors’ Jointly Administered Plan of Reorganization dated July 11, 2020, is not confirmed.

                                I.    FINDINGS OF FACT

       This Court makes the following findings of fact and conclusions of law pursuant to

Federal Rule of Civil Procedure 52, which is made applicable to contested matters pursuant to

Federal Rules of Bankruptcy Procedure 7052 and 9014. To the extent that any finding of fact

constitutes a conclusion of law, it is adopted as such. To the extent that any conclusion of law
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 2 of 52




constitutes a finding of fact, it is adopted as such.

        Stephen Dernick and David Dernick (“Debtors”) filed their voluntary chapter 11 petitions

on May 4, 2018, and May 9, 2018, respectively.1 Subsequently, Debtors’ bankruptcy cases were

jointly administered under 18-32417.2          It has taken Debtors two years, multiple contested

hearings, and a mediated settlement agreement to arrive at confirmation of their July 11, 2020

jointly administered chapter 11 plan of reorganization (“Plan”).3 However, like everything else

in this case, confirmation is contested; there were three separate objections filed by four different

creditors. Additionally, two of the objecting creditors filed ballots rejecting the Plan. Two of the

objections were resolved and withdrawn leaving only the Joint Objection (“Joint Objection”)4

filed by NorthStar Gas Ventures, LLC (“NorthStar”) holding an allowed claim in the amount of

$3,723,091.92, and Russell Family Limited Partnership, LLP, (“Russell”) with an allowed claim

in the amount of $11,417,740.29 (collectively “Objecting Creditors” or “Creditors”).              In

response to the rejecting ballots and Joint Objection, Debtors ask this Court to find that the

NorthStar and Russell ballots, pursuant to 11 U.S.C. § 1126(e), were cast in bad faith (“Debtors’

Motion”).5

                                II.    CONCLUSIONS OF LAW

    A. Jurisdiction and Venue

        This Court holds jurisdiction pursuant to 28 U.S.C. § 1334, which provides “the district

courts shall have original and exclusive jurisdiction of all cases under title 11.” Section 157

allows a district court to “refer” all bankruptcy and related cases to the bankruptcy court, wherein




1
  See 18-32417, ECF No. 1; 18-32494, ECF No. 1.
2
  See 18-32417, ECF No. 38; Case No. 18-32494, ECF No. 32.
3
  ECF No. 599
4
  ECF No. 620.
5
  ECF No. 621.
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 3 of 52




the latter court will appropriately preside over the matter.6 This Court determines that pursuant

to 28 U.S.C. § 157(b)(2)(A), (L), and (O), this proceeding contains core matters.

        Furthermore, this Court may only hear a case in which venue is proper. 7 Pursuant to

28 U.S.C. § 1408, a case under title 11 may be commenced where a debtor has been domiciled,

resided, or maintained its principal place of business for 180 days immediately preceding

debtor’s petition date. Venue is proper here because Debtors resided within the Southern District

of Texas for the 180 days immediately preceding their petition date. 8 Venue is also proper

pursuant to 28 U.S.C. § 1409(a) because Debtors’ Chapter 11 bankruptcy cases are presently

pending in this Court.

    B. Constitutional Authority to Enter a Final Order

        This Court must evaluate whether it has constitutional authority to enter an order in this

case.     In Stern, which involved a core proceeding brought by the debtor under

28 U.S.C. § 157(b)(2)(C), the Supreme Court held that a bankruptcy court “lacked the

constitutional authority to enter a final judgment on a state law counterclaim that is not resolved

in the process of ruling on a creditor’s proof of claim.”9 The pending disputes before this Court

are core proceedings pursuant to § 157(b)(2)(A), (L), and (O). The ruling in Stern, however, was

only limited to the one specific type of core proceeding involved in that dispute, which is not

implicated in this case. Accordingly, this Court concludes that the narrow limitation imposed by

Stern does not prohibit this Court from entering a final order here. 10 Alternatively, even if Stern


6
  28 U.S.C. § 157(a); see also In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012-6 (S.D. Tex. May
24, 2012).
7
  28 U.S.C. § 1408.
8
  See 18-32417, ECF No. 1; Case No. 18-32494, ECF No. 1.
9
  564 U.S. 462, 503 (2011).
10
   See, e.g., Badami v. Sears (In re AFY, Inc.), 461 B.R. 541, 547–48 (8th Cir. BAP 2012) (“Unless and until the
Supreme Court visits other provisions of Section 157(b)(2), we take the Supreme Court at its word and hold that the
balance of the authority granted to bankruptcy judges by Congress in 28 U.S.C. § 157(b)(2) is constitutional.”);
Tanguy v. West (In re Davis), 538 F. App’x 440, 443 (5th Cir. 2013) (“[W]hile it is true that Stern invalidated 28
         Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 4 of 52




applies to all of the categories of core proceedings brought under § 157(b)(2),11 this Court still

concludes that the limitation imposed by Stern does not prohibit this Court from entering a final

order in the dispute at bar. In Stern, the debtor filed a counterclaim based solely on state law;

whereas here, the objection filed by NorthStar and Russell is based on §§ 1129 and 1126(c) of

the Bankruptcy Code and Debtors’ Motion to Designate is pursuant to § 1126(e) of the Code.

Similar provisions do not exist under state law.

         Finally, this Court has constitutional authority to enter a final order on the Joint Objection

to the Motion to Designate because Objecting Creditors and Debtors have consented, impliedly if

not explicitly, to adjudication of this dispute by this Court.12 Since 2018, the parties have

engaged in extensive litigation and motion practice before this Court. None of these parties has

ever objected to this Court’s constitutional authority to enter a final order or judgment. These

circumstances unquestionably constitute implied consent.                          Thus, this Court wields the

constitutional authority to enter a final order here.

                                              III.     ANALYSIS

    A. Debtors’ Motion

         On July 11, 2020, Debtors filed their Amended Joint Disclosure Statement and Plan.13

NorthStar and Russell objected to confirmation of the Plan and Debtors sought to have Creditors’

ballots designated as being cast in bad faith. On September 16, 2020, the Court held a hearing



U.S.C. § 157(b)(2)(C) with respect to ‘counterclaims by the estate against persons filing claims against the estate,’
Stern expressly provides that its limited holding applies only in that ‘one isolated respect’ . . . . We decline to extend
Stern’s limited holding herein.”) (citing Stern, 564 U.S. at 475, 503).
11
   See First Nat’l Bank v. Crescent Elec. Supply Co. (In re Renaissance Hosp. Grand Prairie Inc.), 713 F.3d 285,
294 n.12 (5th Cir. 2013) (“Stern’s ‘in one isolated respect’ language may understate the totality of the encroachment
upon the Judicial Branch posed by Section 157(b)(2) . . . .”).
12
   Wellness Int’l Network, Ltd. v. Sharif, 575 U.S.655, 135 S. Ct. 1932, 1947, 191 L.Ed.2d 911 (2015) (“Sharif
contends that to the extent litigants may validly consent to adjudication by a bankruptcy court, such consent must be
expressed. We disagree. Nothing in the Constitution requires that consent to adjudication by a bankruptcy court be
express. Nor does the relevant statute, 28 U.S.C. § 157, mandate express consent . . . .”).
13
   ECF No. 599.
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 5 of 52




on both the Debtors’ Motion and Objecting Creditors’ Joint Objection (“Hearing”).

        The instant dispute arises from a mediated settlement agreement (“MSA”) between the

parties and approved by this Court on January 30, 2020.14 The MSA, inter alia, provided that the

terms of the MSA would be incorporated into a plan of reorganization to be filed by Debtors.15

The gravamen of Debtors’ Motion is that both NorthStar and Russell filed a joint objection to

Debtors’ Plan in violation of the MSA because pursuant to the MSA, neither NorthStar nor

Russell were permitted to “object to a Plan that is consistent with th[e MSA], and that does not

contain any other provision that is adverse to [them].”16 Debtors insist that the Plan is consistent

with the MSA and does not contain any additional provisions that are adverse to either Creditor.

As set forth in their Joint Objection to Designate Ballots,17 NorthStar and Russell vehemently

disagree.

        1. Whether the NorthStar and Russell ballots should be deemed filed in bad faith
           pursuant to 11 U.S.C. § 1126(e).

        Section 1126(e) of the Bankruptcy Code states that “[o]n request of a party in interest,

and after notice and a hearing, the court may designate any entity whose acceptance or rejection

of such plan was not in good faith, or was not solicited or procured in good faith or in accordance

with the provisions of this title.”18 Debtors request that this Court designate the Objecting

Creditors’ ballots rejecting the Plan as cast in bad faith pursuant to § 1126(e).19

        Debtors allege, inter alia, that the votes were cast in bad faith because NorthStar and

Russell’s motives in casting their ballots are only tangentially related to their status as creditors

and are actually for the purpose of preventing Debtors from curing any payment default to the

14
   ECF No. 558.
15
   Id.
16
   ECF No. 555-1 at 6, ¶ 29 (emphasis added).
17
   ECF No. 630.
18
   11 U.S.C. § 1126(e).
19
   ECF No. 621 at 2.
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 6 of 52




Unsecured Creditors’ Trust (“UCT” or “Trust”), so that the Objecting Creditors may foreclose on

their liens on the Riley Exploration Permian, LLC (“REP” or “Riley”) Units.20 Debtors value

their interest in Riley at $13,650,000.21 Debtors cite In re Save Our Springs Alliance, Inc., for

the proposition that votes cast for an ulterior motive that is only incidentally related to the

creditor’s status as a creditor should be designated as cast in bad faith. 22 Debtors conclude that

this is an attempt by NorthStar and Russell to re-trade the MSA because they see excess value in

the REP Units and want those Units for themselves.23

        For this Court to confirm a plan of reorganization, such plan must comply with § 1129(a).

Section 1129(a)(10) requires that “[i]f a class of claims is impaired under the plan, at least one

class of claims that is impaired under the plan has accepted the plan.” To determine whether a plan

has been accepted, this Court looks to § 1126. Under § 1126(c), a plan is accepted by a class of

claims if “at least one-half of the claims holding two-thirds of the total dollar amount . . . vote in

favor.”24 Here, if this Court designates the Objecting Creditors’ ballots as having been cast in bad

faith, pursuant to § 1126(e), those ballots will be “disregarded in the counting of votes to determine

whether a class has accepted or rejected the instant Plan.”25

        The Bankruptcy Code does not define either “good faith” or “bad faith,” and therefore,

determining which exists is a fact specific venture.26 Mere self-interest on behalf of the creditor,

such as attempting to obtain the best recovery possible on its claim, does not rise to the level of bad




20
   Id.
21
    18-32417, ECF No. 17 (listing Stephen Dernick’s interest in Riley Exploration Permian, LLC at a value of
$6,825,000); 18-32494, ECF No. 16 (listing David Dernick’s interest in Riley Exploration Permian, LLC at a value
of $6,825,000).
22
   388 B.R. 202, 230 (Bankr. W.D. Tex. 2008).
23
   ECF No. 621 at 2.
24
   Save Our Springs Alliance, Inc. v. WSI (II)-COS, L.L.C., 632 F.3d 168, 174 n.9 (5th Cir. 2011).
25
   In re Save Our Springs (S.O.S.) Alliance, Inc., 388 B.R. at 230.
26
   Id.
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 7 of 52




faith.27 Some ulterior motive must be present.28 Often, “what appears to be enlightened self-

interest to a creditor may well appear to be an ulterior motive to the debtor.”29 Thus, a court must

assess “the true interest being benefitted by the questioned activity” to determine whether the

creditor is seeking to benefit itself in some way other than as a creditor acting on its claim.30

        For example, in Belleair v. Groves, certain creditors of the debtor corporation, who were

also bondholders, were induced to vote for the plan because they would realize benefits beyond

the purchase price of the bonds, based on the plan’s method of dispensing with the bonds.31 The

Fifth Circuit found that because of this special inducement, the votes were not cast in good faith

as they would bind other creditors who were acting solely in their capacity as creditors. 32

Conversely, in In re Save Our Springs Alliance, Inc., the court did not find bad faith where the

creditor’s motives were purely self-interested as to its position as a creditor.33 There, debtor

asked the court to make a finding of bad faith because, it argued, the creditor’s rejection of the

plan did not make economic sense and the creditor did not negotiate in good faith.34 The court

said that it is for the creditor and only the creditor to decide whether it got a good deal during

negotiations and whether the plan makes economic sense for itself.35 Those self-interests were

not the type warranting designation under § 1126(e).36

        These cases illustrate that a creditor’s self-interest in protecting its interest within the

bankruptcy estate in and of itself is not enough to support a finding of bad faith. Where,


27
   Id. at 231.
28
   Id. at 230.
29
   In re Landing Assocs., Ltd., 157 B.R. 791, 803 (Bankr. W.D. Tex. 1993).
30
   See id. (“The mere pursuit of economic gain does not, of itself, indicate bad faith so long as the interest being
served is that of the creditor as creditor, as opposed to the creditor in some other capacity.”).
31
   132 F.2d 542, 542–43 (5th Cir. 1942).
32
   Id. at 543.
33
   388 B.R. at 231–32.
34
   Id. at 232.
35
   Id.
36
   Id.
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 8 of 52




however, the creditor’s self-interest results in a vote for the “purpose [of obstructing] a fair and

feasible reorganization in the hope that someone would pay [it] more than the ratable equivalent

of [its] proportionate part of the bankrupt assets,” the vote should be designated under § 1126(e)

as cast in bad faith and disregarded.37

         Here, NorthStar and Russell’s primary objection is that the proposed Plan fails to adhere

to the terms agreed upon and outlined in the MSA, most importantly with respect to the cure

provision in paragraph 20.            Both NorthStar and Russell, by and through their corporate

representatives Mr. Carson and Mr. Russell, respectfully, testified that it was their understanding

at mediation that the funds deposited into the UCT would come from REP Units38 which are

defined in the Plan as 100% of the Dernick Entities interests in Riley (“Units” or “Interests”).39

However, that understanding was not memorialized in the MSA. Paragraph 19, which states:

“The Trustee will distribute funds as follows: From funds received from Riley on or after April

1, 2020: $55,000 per quarter . . . to the holders of unsecured claims, pro rata,”40 which provides

for a waterfall distribution of funds by the UCT Trustee.

         Paragraph 19 also provides that funds received from Riley on or after April 1, 2020, will

be paid to the Unsecured Creditors’ Trust and held in reserves, after all other payments have

been made according to that paragraph, to include payment of “$55,000 per quarter . . . to the

holders of unsecured claims, pro rata.”41 Based on the plain language of paragraph 19, the funds

to be paid to the unsecured creditors and the UCT are funds from REP Interests. However, the

cure provisions, paragraph 20(c) and (d), indicate where the funds to cure will come from.



37
   Young v. Higbee Co., 324 U.S. 204, 210–11 (1945) (discussing a court’s ability to deny a creditor the right to vote
for a finding of bad faith under Bankruptcy Act § 203, the predecessor to § 1126(e) of the Bankruptcy Code).
38
   September 16, 2020 Hearing at 10:25:15–10:27:20, 10:37:25–10:40:30.
39
   ECF No. 599 at 8.
40
   ECF No. 551-1 at 2, ¶ 19(b)(ii).
41
   Id. at ¶ 19(b)(vi).
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 9 of 52




Paragraph 20 provides:

        (c) If the Unsecured Creditor’s Trust does not have adequate funds to timely make
        all of the payments set forth in paragraph 19(b)(ii) (or such other funds as
        provided under paragraph 19(c) [from the reserves]), then the Unsecured
        Creditors Trust must give a 30 day notice of default.42

        (d) During the 30-day cure period provided in paragraph 20(c), the Dernick Entities
        may (i) cure the default; or (ii) transfer 80% of all of the pledged collateral to the
        Unsecured Creditors Trust.43

Nowhere in paragraph 20 is it required that the funds to cure the default come solely from REP

Interests. In fact Mr. Russell testified during the Hearing that the MSA is “mute” as to where

those funds must come from.44 As explained more fully infra, the funds to cure any shortfalls

into the Trust (i) must come from the reserves or (ii) may come from any of the Dernick Entities

or (iii) a transfer of 80% of all collateral pledged to the UCT.

        The question remains whether there is a valid business interest in NorthStar and Russell’s

filing of the ballots rejecting Debtors’ Plan and the related Joint Objection or whether there was

an ulterior motive underlying the filing of those pleadings. For the first time in the tortured

history of these jointly administered cases, Mr. Russell testified at the Hearing that it is “no

secret” that he has always wanted the REP Units.45 Mr. Carson confirmed NorthStar’s same

desire to acquire the REP Units.46 Despite these surprising revelations, this Court denies

Debtors’ Motion to Designate based on a review of Creditors’ Joint Objection and the objection-

by-objection reasoning laid out in subsection B, below.

     B. NorthStar And Russell’s Joint Objection




42
   Id. at ¶ 20(c).
43
   Id. at ¶ 20(d).
44
   September 16, 2020 Hearing at 10:25:20–10:26:50. Mr. Russell’s quote that the MSA is “mute” as to where cure
funds must come from is between 10:26:40 and 10:26:50.
45
   Id. at 9:49:45–9:50:40.
46
   September 16, 2020 Hearing at 1:51:40–1:52:00.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 10 of 52




        In their Joint Objection to Confirmation of Debtors’ Plan,47 NorthStar and Russell assert

the following: (1) pursuant to 11 U.S.C. § 1129(a)(3), the Plan has not been proposed in good

faith; (2) the Plan contains no discussion of Debtors’ efforts to obtain the prior written consent of

REP to effectuate the Plan’s granting of liens on the REP Units; (3) the Plan fails to meet the

requirements of 11 U.S.C. § 1126(c); (4) the Plan fails to properly incorporate the terms of the

MSA; and (5) both the Debtors and the Creditor Entities, as defined in the MSA, 48 which

include, inter alia, NorthStar and Russell, cannot agree to the terms of the Trust Agreement. The

Court will take each objection in turn.

        1. Whether the Plan was proposed in good faith and is not forbidden by law.

        NorthStar and Russell allege that the Plan is not proposed in good faith nor is it allowed

by law, as required by § 1129(a)(3) for confirmation, because the Plan does not adhere to the

Court-approved MSA.49 NorthStar and Russell maintain that because the MSA was approved by

this Court, it is the “law of the case,” and confirmation cannot occur where the Plan does not

adhere to that law.50 Debtors counter that the Plan is consistent with the MSA and that it

contains no provisions outside the Court-approved MSA that are adverse to NorthStar and

Russell.51

        Pursuant to § 1129(a)(3), “the court shall confirm a plan only if . . . [t]he plan has been

proposed in good faith and not by any means forbidden by law.”52 This Court considers whether

the Plan was proposed in good faith by looking at the “totality of the circumstances surrounding


47
   ECF No. 620.
48
   ECF No. 551-1 at 1, ¶ 11 (defining “The Creditor Entities” as David H. Russell Family Limited Partnership, LLP,
David H. Russell, individually, Dernick Encore, LLC, NorthStar Gas Ventures, LLC, and Robert L. Carson,
individually and as manager of Dernick Encorce, LLC and manager of NorthStar Gas Ventures, LLC).
49
   ECF No. 620 at 4.
50
   Id.
51
   ECF No. 621 at 2.
52
   11 U.S.C. § 1129(a)(3).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 11 of 52




the establishment of a Chapter 11 plan, keeping in mind the purpose of the Bankruptcy Code is

to give debtors a reasonable opportunity to make a fresh start.”53 A totality of the circumstances

approach looks to Debtors’ conduct in preparing and proposing the Plan,54 not whether Debtors’

Plan is unconfirmable for other reasons.55           A plan may ultimately be unconfirmable, but

nevertheless proposed in good faith.56 To determine good faith, this Court assesses whether the

“plan was proposed with honesty and good intentions and with a basis for expecting that a

reorganization can be effected.”57          The burden of proof is on Debtors to show by a

preponderance of the evidence that the Plan was proposed in good faith.58

        Objecting Creditors’ only argument that Debtors’ Plan was not filed in good faith is that

it does not comply with the MSA.59          Considering the totality of the circumstances, this Court

finds that Debtors’ Plan was proposed with honesty, with good intentions, and “with a basis for

expecting that reorganization can be effected.”60 Debtors’ Plan proposes to pay 100% of claims

in Classes 1 and 2 and set up the UCT to facilitate payments to Debtors’ unsecured creditors with

allowable claims.61 Debtors’ ability to satisfy nearly $40 million in unsecured claims for pennies

on the dollar with no objection from unsecured creditors, while paying off all Debtors’ secured

claims and ad valorem taxes, gives Debtors the fresh start the Bankruptcy Code strives to

provide. And, as Debtors’ counsel explained at the Hearing, Debtors’ Plan details a method for




53
    In re CBBT, L.P., 2011 Bankr. LEXIS 1727, at *8 (Bankr. S.D. Tex. May 9, 2011) (quoting Financial Sec.
Assurance, Inc. v. T-H New Orleans Ltd. Pshp. (In re T-H New Orleans Ltd. Pshp.), 116 F.3d 790, 802 (5th Cir.
1997)).
54
   In re Northbelt, LLC, 2020 Bankr. LEXIS 1409, *81 (Bankr. S.D. Tex. May 29, 2020).
55
   See In re T-H New Orleans Ltd. Pshp., 116 F.3d at 802.
56
   Id.
57
   In re Northbelt, LLC, 2020 Bankr. LEXIS at *78.
58
   In re T-H New Orleans Ltd. Pshp., 116 F.3d at 802.
59
   ECF No. 620 at 4.
60
   In re Northbelt, LLC, 2020 Bankr. LEXIS at *78.
61
   ECF No. 599 at 16–17.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 12 of 52




curing any shortfall in hopes of achieving a successful reorganization.62 While this Court will

require some changes to Debtors’ Plan as discussed infra, this Court finds no evidence of

dishonesty or ill intent in Debtors’ proposal as Debtors substantially complied with the MSA.

        Furthermore, the Plan must not be proposed “by any means forbidden by law.”63 The

statute does not specify whether the “means” are the means of proposing a plan, the plan

provisions, or the manner in which the plan provisions are carried out. 64 This Court and several

others find that § 1129(a)(3) refers only to whether the conduct related to obtaining ultimate

confirmation of the plan was not forbidden by law, not whether the substantive terms of the plan

are forbidden by law.65 While only one of many courts to find that “the focus of [§] 1129(a)(3)

is upon the conduct manifested in obtaining the confirmation votes of a plan of reorganization

and not necessarily on the substantive nature of the plan,”66 the Ninth Circuit in Garvin provides

the most succinct reasoning.

        The Ninth Circuit analyzed the plain language of § 1129(a)(3) and concluded that the

phrase “not by any means forbidden by law” modifies the phrase “[t]he plan has been proposed,”

and that the statute would not make sense if “proposed” was read out (“The plan has been . . . not

by any means forbidden by law”) or moved (“The plan, not by any means forbidden by law, has

been proposed in good faith”).67 Further, the Ninth Circuit found that because § 1129(a)(1)

requires a plan to comply with the applicable provisions of title 11, reading (a)(3) to require the

substantive contents of the plan to comply with all applicable law would render (a)(1)


62
   September 16, 2020 Hearing at 2:45:48–2:46:38.
63
   11 U.S.C. § 1129(a)(3).
64
   In re Divine Ripe, L.L.C., 554 B.R. 395, 402 (Bankr. S.D. Tex. 2016).
65
   See, e.g., id.; In re Star Ambulance Serv., LLC, 540 B.R. 251, 262–63 (Bankr. S.D. Tex. 2015); In re Food City,
Inc., 110 B.R. 808, 811–12 (Bankr. W.D. Tex. 1990); Irving Tanning Co. v. Maine Superintendent of Ins., 496 B.R.
644, 660 (B.A.P. 1st Cir. 2013); Garvin v. Cook Invs. NW, SPNWY, LLC, 922 F.3d 1031, 1035 (9th Cir. 2019); In re
Sovereign Grp., 88 B.R. 325, 328 (Bankr. D. Colo. 1988).
66
   In re Food City, Inc., 110 B.R. at 811–12 (quoting In re Sovereign Grp., 88 B.R. at 328).
67
   Garvin, 922 F.3d at 1035.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 13 of 52




superfluous where the applicable provisions of title 11 also fall under the umbrella of all

applicable law.68

        This Court will not contort the statute to create a labored reading. Under § 1129(a)(1),

this Court is required to ensure that the plan complies with the relevant provisions of the

Bankruptcy Code and under § 1129(a)(3), and ensure that the proponent’s conduct in proposing

the plan is not forbidden by law.69 Whether the contents of Debtors’ Plan adhere to the MSA or

other non-bankruptcy law may be a barrier to confirmation for other reasons, but not under

§ 1129(a)(3).70 Therefore, where there is no evidence that Debtors’ conduct in proposing the

Plan was forbidden by law, this Court finds that § 1129(a)(3) does not prohibit confirmation of

this Plan.71

        2. Whether Debtors’ Plan meets the requirements of 11 U.S.C. § 1126(c).

        NorthStar and Russell argue that because they jointly hold over one-third of the amount

of allowed claims of Class 3 Unsecured Claims and have voted to reject the Plan, the Plan has

not been accepted under § 1126(c).72 As discussed above, NorthStar and Russell object on the

basis that the Plan does not comply with the MSA. In response, Debtors ask this Court to

designate Objecting Creditors’ ballots as cast in bad faith because Debtors believe NorthStar and

Russell’s votes rejecting the Plan are solely based on their interest in foreclosing on the REP

Liens.73

        For a plan to be confirmed, inter alia, it must meet the requirements of § 1129(a), to

include § 1129(a)(10). Section 1129(a)(10) requires that “at least one class of claims that is

68
   Id.
69
   See 11 U.S.C. § 1129(a)(1), (3).
70
   See In re Star Ambulance Serv., LLC 540 B.R. at 263 (“[Section 1129(a)(3)] does not require the bankruptcy
judge to determine whether the ends achieved in the plan contravene non-bankruptcy law.”).
71
   ECF No. 620.
72
   ECF No. 620 at 4.
73
   ECF No. 621 at 2–3.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 14 of 52




impaired under the plan has accepted the plan.” Debtors’ Plan includes four classes of claims,74

all of which are impaired.75 Class 4 are insiders and are not entitled to vote. No votes were cast

by creditors in Classes 1 and 2. Because acceptance or rejection of a plan must be in writing, 76 if

an impaired creditor fails to submit a written acceptance or rejection of a plan, such does not

constitute automatic acceptance of the plan.77 Therefore, Classes 1 and 2 have not accepted the

Plan. The only votes cast were by Class 3 creditors, which includes NorthStar and Russell.78

Thus, the Court must decide if Class 3 has accepted the Plan pursuant to § 1126(c), in

satisfaction of §1129(a)(10), despite Objecting Creditors’ rejection of Debtors’ Plan.79

        Section 1126(c) states:

        A class of claims has accepted a plan if such plan has been accepted by creditors
        other than any entity designated under subsection (e) of this section, that hold at
        least two-thirds in amount and more than one-half in number of the allowed
        claims of such class held by creditors, other than any entity designated under
        subsection (e) of this section, that have accepted or rejected such plan.

A court may only consider ballots formally accepting or a rejecting a plan in determining

whether § 1126(c) has been satisfied. Here, seven ballots were cast by Class 3 creditors. 80 Three

ballots were cast accepting the plan and the other four, cast by NorthStar and Russell, rejected

the plan.81

        Pursuant to § 1126(c), “[f]or a class to approve a plan, at least one-half of the claims

holding two-thirds of the total dollar amount must vote in favor.”82                The accepting votes




74
   ECF No. 599 at 16.
75
   Id. at 17, ¶ 6.4.
76
   FED. R. BANKR. P. 3018(c).
77
   In re Castaneda, 2009 Bankr. LEXIS 3591, at *7 (Bankr S.D. Tex. Nov. 2, 2009).
78
   Id. at 14–15.
79
   ECF No. 632 at 1.
80
   ECF No. 632.
81
   Id.
82
   Save Our Springs Alliance, Inc., 632 F.3d at 174 n.9.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 15 of 52




represent only 43% of the voting Class 3 creditors.83 That 43% holds a mere $17,120.52 out of a

total $33,874,728.09 in claims held by the voting creditors.84 NorthStar and Russell’s claims

amount to $33,857,607.57 and represent 57% of the voting class.85 Therefore, because the Court

declines to designate Creditors’ ballots for the reasons discussed below, Debtors’ Plan does not

meet the requirements of § 1126(c) because NorthStar and Russell represent more than half of

the claims in Class 3 and are the only voting creditors that collectively hold more than two-thirds

of the total dollar amount of Class 3 claims and they have voted to reject the Plan.86 Debtors’

Plan can only be confirmed if all of the requirements of § 1129(a), with the exception of (a)(8) in

a cramdown situation, are met.87 No impaired class of claims, excluding insiders, voted to

accept Debtors’ Plan. The only class to vote, Class 3, does not meet the requirements of

§ 1126(c) for plan acceptance. Here, failure to satisfy § 1126(c) means that § 1129(a)(10) is not

satisfied, making Debtors’ Plan unconfirmable. Accordingly, this Court finds that Debtors’ Plan

is not confirmed.88

        3. Whether the Plan properly incorporates the terms of the Mediated Settlement
           Agreement.

        To determine whether the Plan properly incorporates the terms of the MSA, the Court will

compare the MSA and NorthStar and Russell’s objections and requested changes to the Plan. First,

the Court notes that Debtors’ Disclosure Statement was previously approved by this court on July

15, 2020.89 However, Debtors did not argue that because the Disclosure Statement was previously

approved the Amended Disclosure could not be contested now and because the definitions in the



83
   ECF No. 632 at 2.
84
   Id. at 1–2.
85
   See id. at 1.
86
   Id.
87
   11 U.S.C. § 1129(a).
88
   ECF No. 599.
89
   ECF No. 605 (approving ECF No. 599).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 16 of 52




Amended Disclosure Statement are inextricably linked to the Plan itself, the Court will consider

the entirety of the Joint Objection. This Court’s review necessarily begins and ends with paragraph

29 of the MSA. Paragraph 29 states: “The Creditor Parties will not object to a Plan that is

consistent with this Agreement, and that does not contain any other provision that is adverse to the

Creditor Parties.”90

        Thus, in order to sustain any objection to the Plan, NorthStar and Russell must

demonstrate that the undesirable language contained in the Plan is both inconsistent with the

MSA and contains provisions that are adverse to either of them. The use of the conjunctive “and”

requires that both conditions be true to sustain NorthStar and Russell’s objections. Nothing

contained in the MSA would prohibit either creditor from objecting to the Disclosure Statement.

Therefore, the Court will consider such objections to the Disclosure Statement as well. The

Court will next take each in turn.

                                     Debtors’ Disclosure Statement

Objection No. 1 – Paragraph (ii)

        NorthStar and Russell assert that the following language found in Paragraph (ii) of the

Disclosure Statement, which states: “[t]he Confirmation Order will provide that Riley is ordered

to distribute all cash dividends and cash distributions to be paid solely to the Trustee of the

Trust” is not in compliance with the MSA.91 NorthStar and Russell request that the language be

rewritten as follows: “The Confirmation Order will provide that Riley is ordered to distribute all

REP Receipts to be paid solely to the Trustee of the Trust.”92 MSA paragraph 17 states that,

“[t]he confirmation order will provide that Riley Exploration Permian, LLC is ordered to

distribute all dividends and distributions payable to any of the Dernick Entities be paid solely to

90
   ECF No. 551-1 at 6.
91
   ECF No. 620 at 2–3; ECF No. 620-1 at 5.
92
   ECF No. 620-1 at 5.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 17 of 52




the Trustee of the Unsecured Creditors Trust.”93 The objection is sustained in part. The MSA

does not limit distributions solely to REP Receipts, nor does it limit dividends and distributions

to cash only. Rather, the MSA says all dividends and distributions.94 Therefore, paragraph (ii)

must be amended as follows:

        (ii) On the Effective Date, Riley Exploration Permian, LLC is ordered to
        distribute all dividends and distributions payable to any of the Dernick Entities
        solely to the Trustee of the Unsecured Creditors Trust.

Objection No. 2 – Paragraph 2.6

        NorthStar and Russell object to paragraph 2.6 of the Disclosure Statement, which defines

“assets” as “all of the right, title, and interest of the Debtors or Estates in and to property of

whatever type or nature (including, without limitation, real, personal, mixed, intellectual,

tangible, and intangible property), including any claim or Cause of Action,” because it is

inconsistent with the MSA.95 NorthStar and Russell argue that the word “scheduled” should be

added before the phrase “property of whatever type or nature” because “[t]he Bankruptcy Court

and Plan only have authority and jurisdiction to administer estate property; any non-estate

property can only be subject to the Plan with the consent of the parties with an interest in that

non-estate property.”96

        NorthStar and Russell do not indicate which provision of the MSA Debtors’ definition is

inconsistent with. They don’t even allege that paragraph 2.6 of the Disclosure Statement is

inconsistent with the MSA, even though that’s the premise of their Joint Objection. Instead, they

object on the basis that the definition is inconsistent with the authority and jurisdiction of the




93
   ECF No. 551-1 at 1, ¶ 17.
94
   Id. (emphasis added).
95
   ECF No. 620 at 2–3; ECF No. 620-1 at 6.
96
   ECF No. 620-1 at 6.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 18 of 52




Bankruptcy Court and the Plan, despite having agreed that they would not object to a Plan that

was consistent with the MSA and did not contain any additional provisions adverse to them.97

        Nevertheless, the Court must independently determine whether the objection has merit.

Pursuant to 28 U.S.C. § 157, “[b]ankruptcy judges may hear and determine all cases under title

11 and all core proceedings arising under title 11, or arising in a case under title 11.” Cases that

are “related to a case under title 11” are also referred by the district court to bankruptcy judges.98

Bankruptcy courts’ jurisdiction is limited, but they do exercise “jurisdiction over more than

simply proceedings involving the debtor’s property or the estate.” 99 However, a bankruptcy

court typically has no jurisdiction “when the asset in question is not property of the estate and [a

third-party dispute] has no effect on the estate.”100 A plan, on the other hand, may administer

only estate property with the exception of exempt property in an individual case where the plan

is proposed by someone other than the debtor and the debtor agrees to the use, sale, or lease of

that property.101

        Therefore, Creditors’ objection has merit and necessitates the following amendment to

paragraph 2.6:

         “Assets” means all of the right, title, and interest of the Debtors or Estates in and
        to scheduled property of whatever type or nature (including, without limitation,
        real, personal, mixed, intellectual, tangible, and intangible property), including
        any claim or Cause of Action.

Objection No. 3 – Paragraph 2.34

        NorthStar and Russell object to paragraph 2.34 of the Disclosure Statement, which

97
   ECF No. 551-1 at 6, ¶ 29.
98
   28 U.S.C. § 157(a).
99
   Celotex Corp. v. Edwards, 514 U.S. 300, 308 (1995); see also Edge Petroleum Operating Co. v. GPR Holdings,
L.L.C. (In re TXNB Internal Case), 483 F.3d 292, 298 (5th Cir. 2007) (“We have read jurisdictional grant broadly,
stating that the test for whether a proceeding properly invokes federal ‘related to’ jurisdiction is whether the
outcome of the proceeding could conceivably affect the estate being administered in bankruptcy.”).
100
    Fred v. Zale Corp. (In re Zale Corp.), 62 F.3d 746, 753 (5th Cir. 1995).
101
    See 11 U.S.C. § 1123 (explaining the contents that may and must be included in a plan and referring only to
“property of the estate” with the one exception as explained in the text).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 19 of 52




defines “REP Interests” as reference “to 100% of the Dernick Entities’ interests in Riley.” 102

NorthStar and Russell request the addition of “including all property, assets or value received in

connection with the Dernick Entities’ interests in Riley or its acquirer, successors or assigns,” at

the end of the existing definition.103 The objection is sustained. Paragraph 20 of the MSA states

that “the Unsecured Creditor’s Trust will have a first priority lien on 100% of The Dernick

Entities’ interests in Riley.”104 Therefore Paragraph 2.34 must be amended as follows:

         “REP Interests” refers to 100% of the Dernick Entities interests in Riley,
         including all property, assets or value received in connection with the Dernick
         Entities interest in Riley or its acquirer, successors or assigns.

Objection No. 4 – Paragraph 2.36

         NorthStar and Russell object to paragraph 2.36 of the Disclosure Statement, which states,

“REP Receipts refers to all cash dividends and cash distributions paid on account of any REP

Interests, as well as any additional funds paid to the Trust by any other entity,” because it is

inconsistent with paragraph 17 of the MSA.105          Paragraph 17 of the MSA states, “[t]he

confirmation order will provide that Riley Exploration Permian, LLC is ordered to distribute all

dividends and distributions payable to any of the Dernick Entities be paid solely to the trustee of

the Unsecured Creditors Trust.”106 Creditors note that “[t]here is no limit to ‘cash’ dividends or

‘cash’ distributions [in the MSA].”107 Additionally, at the Hearing, NorthStar and Russell argued

that the REP Receipts cannot consist of funds from any source other than REP Interests because

the MSA was predicated on the UCT being funded solely by dividends and distributions from

REP Interests and in the event that the REP Interests were insufficient to fund the UCT



102
    ECF No. 620-1 at 8.
103
    Id.
104
    ECF No. 551-1 at 3, ¶ 20.
105
    ECF No. 620-1 at 8.
106
    ECF No. 551-1 at 1, ¶ 17.
107
    ECF No. 620-1 at 8.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 20 of 52




adequately, the Creditors could foreclose on their liens in the REP Interests. Thus, Creditors

proposed striking the clause: “as well as any additional funds paid to the Trust by any other

entity.” NorthStar and Russell indicate that they “are willing to compromise and agree now that

‘REP Receipts’ refers to ‘all monetized value received in connection with or on account of any

REP Interest.’”108 NorthStar and Russell propose the following changes: “REP Receipts refers

to all monetized value received in connection with or on account of any REP Interest.”109

         The objection is sustained in part. First, the MSA does not limit distributions to cash
                                                                                              110
dividends and distributions solely. Rather, the MSA says all dividends and distributions.

Second, the MSA is silent as to whether REP Receipts can include funds from sources other than

REP Interests, but where REP stands for Riley Exploration Permian, LLC per paragraph 2.33 of

the Plan, allowing that classification to include funds from outside REP makes “REP Receipts” a

misnomer. Nevertheless, and as discussed throughout this Court’s opinion, Paragraph 20(d)

provisions for any of the Dernick Entities to cure a default under Paragraph 20(c). Therefore,

paragraph 2.36 must be amended as follows:

        “REP Receipts” refers to all dividends and distributions paid on account of any
        REP Interest as well as any additional funds paid to the Trust by any of the
        Dernick Entities.

Objection No. 5 – Paragraph 2.39

        NorthStar and Russell object to the definition of “Trust Assets” in paragraph 2.39, which

provides: “Trust Assets mean, together (i) the REP Receipts, less that portion of the of the REP

Receipts to be paid by the Trustee to the Stephen Harry Dernick Trust and the David Dwight

Dernick Trust, or their designees, pursuant to the mediated settlement agreement, and (ii) the



108
    Id.
109
    Id.
110
    ECF No. 551-1 at 1, ¶ 17 (emphasis added).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 21 of 52




first priority lien on the REP Interests granted to the Unsecured Creditors Trust.”111 NorthStar

and Russell assert that the definition is inconsistent with both paragraphs 17 and 19 of the MSA.

It is inconsistent with paragraph 17, they allege, because “the Debtors agreed that: ‘the

confirmation order will provide that Riley Exploration Permian, LLC is order [sic] to distribute

all dividends and distributions payable to any of the Dernick Entities be paid solely to the

Trustee of the Unsecured Creditors Trust.’”112 It is also inconsistent with Paragraph 19, they

argue, because that paragraph describes the order of distribution of the Unsecured Creditors

Trust’s funds received from REP, which includes the Dernicks, and not just the unsecured

creditors and reserve.113 As a solution, NorthStar and Russell propose the following language:

“Trust Assets mean, together (i) the REP Receipts and (ii) the REP Liens (and any property the

Trust receives on account of or in satisfaction of the REP Liens).”114

        NorthStar and Russell are correct in that paragraph 17 of the MSA requires all dividends

and distributions payable to the Dernick Entities to go directly to the Trustee of the Unsecured

Creditors Trust and furthermore that Stephen Dernick and David Dernick are included in the

waterfall payments outlined in paragraph 19.115 The MSA defines Dernick Entities in paragraph

6 to include both Dernick brothers.116 Paragraph 19 allocates payments to the Dernicks in

19(b)(i) and 19(b)(iv).117 Therefore, the Dernicks are already accounted for and any exception of

funds from REP as Trust Assets is inconsistent with the MSA. Therefore, the objection is

sustained. Paragraph 2.39 must be amended as follows:




111
    Id. at 9.
112
    Id. (quoting paragraph 17 of the MSA).
113
    Id.
114
    Id.
115
    ECF No. 551-1, at 1–2, ¶¶ 17, 19.
116
    Id. at 1, ¶ 6.
117
    Id. at 2, ¶ 19.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 22 of 52




        “Trust Assets” mean, together (i) the REP Receipts payable to any of the Dernick
        Entities, pursuant to the Mediated Settlement Agreement and (ii) the first priority
        lien on the REP Interests granted to the Unsecured Creditors Trust.

Objection No. 6 – Section III, Paragraph 7(c)

        NorthStar and Russell object to the last sentence in section III, paragraph 7(c), which

state: “. . . Dernick Land will release each individual who is an owner, manager, officer, agent,

director, attorney, or accountant (including without limitation Robert L. Carson and David H.

Russell) for Dernick Encore with respect to any claims held by Dernick Land against Dernick

Encore.”118 NorthStar and Russell request that the last two sentences of 7(c) be written as: “The

Dernick Entities and Dernick Land agree that Dernick Land releases each individual who is an

owner, manager, officer, agent, director, attorney, or accountant (including without limitation

Robert L. Carson and David H. Russell) for Dernick Encore with respect to any claims held by

Dernick Land against Dernick Encore.”119 Paragraph 24 of the MSA states:

        The Dernick Entities will cause Dernick Land to execute the releases that are
        contained, and as described, in this paragraph. With respect to Dernick Land’s
        claims against Dernick Encore (which claims are denied by Dernick Encore),
        Dernick Land will retain its claims (if any) against Dernick Encore. Dernick
        Encore advises Dernick Land that it disputes the claims and also advises that it
        would not have the funds available to pay any claim if awarded. Nevertheless,
        Dernick Land will release each individual who is an owner, manager, officer,
        agent, director, attorney, or accountant (including without limitation Robert L.
        Carson and David H. Russell) for Dernick Encore with respect to any claims held
        by Dernick Land against Dernick Encore.120

        The NorthStar and Russell objection is sustained.           The Disclosure Statement is

inconsistent with the MSA because the MSA requires the releases described in paragraph 24 to

be executed. Paragraph 7(c) of the Disclosure Statement is also adverse to NorthStar and Russell

because as currently written, it merely states that Dernick Land will release the listed parties, but


118
    ECF No. 620-1 at 11.
119
    Id.
120
    ECF No. 551-1 at 4–5, ¶ 24.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 23 of 52




does not effectuate those releases, thereby leaving those parties liable for the time being. The

language proposed by NorthStar and Russell executes release in no uncertain terms and

immediately upon confirmation.             The last sentence of Section III, Paragraph 7(c) must be

amended as follows:

        The Dernick Entities and Dernick Land agree that Dernick Land releases each
        individual who is an owner, manager, officer, agent, director, attorney, or
        accountant (including without limitation Robert L. Carson and David H. Russell)
        for Dernick Encore with respect to any claims held by Dernick Land against
        Dernick Encore.

Objection No. 7 – Section III, Paragraph (7)(f)121

        NorthStar and Russell allege that the language found in section III, paragraph 7(f) which

states: “Violation of the automatic stay related to the garnishment proceedings in the Cause No.

D-1-GN-18001888. The adversary proceeding was filed on June 17, 2019 in the Southern

District of Texas Bankruptcy Court - Case No. 19-3541,” is inconsistent with the MSA because

the release and dismissal of the stay violation claims against NorthStar were agreed to in the

mediated settlement agreement, paragraphs 23 and 30. However, NorthStar and Russell point to

the incorrect paragraph of the MSA. The pertinent paragraph is 22 which states “[e]ach of the

Dernick Entities releases each of the Creditor Entities from all claims or causes of action arising

from the beginning of the Universe through November 25, 2019.”122 Paragraph 30 states that

“[t]he parties will request that any pending litigation between the Parties be abated pending the

implementation of this Agreement. Upon implementation of this Agreement, all litigation that is

the subject of the releases in this Agreement will be dismissed.”123

        NorthStar and Russell’s objection is sustained. The Disclosure Statement is inconsistent


121
    In ECF No. 599, this item was numbered 7(g) due to a formatting error. Creditors corrected that formatting error
in their proposed redlined changes of the Plan.
122
    ECF No. 551-1 at 4, ¶ 22.
123
    Id. at 6, ¶ 30.
          Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 24 of 52




with the MSA because the MSA requires the Dernick Entities to effectuate a release of all claims

and causes of action against the Creditor Entities and cause all litigation related thereto to be

dismissed.        NorthStar and Russell’s proposed language remedies the inconsistency and is

accepted by this Court. Section III, paragraph 7(f) must be amended as follows:

           Violation of the automatic stay related to the garnishment proceedings in the
           Cause No. D-1-GN-18001888. The adversary proceeding was filed on June 17,
           2019 in the Southern District of Texas Bankruptcy Court – Case No. 19-3541.
           Pursuant to the Mediated Settlement Agreement, the stay violation claims against
           NorthStar are released and those claims shall be and are dismissed.

Objection No. 8 – Section III, Paragraph 7(g)(x)124

           NorthStar and Russell object to the language contained in section III, paragraph 7(g)(x)

which states “[c]laims regarding the Riley Interests owned by the Debtors’ Spendthrift Trusts:

The Debtors are the beneficiaries of the Spendthrift Trusts. The Spendthrift Trusts each have an

interest in units of Riley Exploration Permian, LLC. The Riley Units are not owned by Debtors

and are therefore not property of the bankruptcy estates of Debtors. The Objecting Creditors

allege that the Riley Units are or should be property of the estate because, among other things,

the Debtors transferred the Units to the Spendthrift Trusts. Pursuant to this Plan and the attached

Mediated Settlement Agreement, these claims are dismissed, discharged, and released.”

           NorthStar and Russell point to paragraph 23 of the MSA which states “[e]ach of the

Creditor Entities releases each of the Dernick Entities from all claims or causes of action arising

from the beginning of the Universe through November 25, 2019.”125 NorthStar and Russell’s

objection is sustained. The MSA is silent as to whether claims against entities other than the

Dernick Entities and the Creditor Entities must be released and dismissed. Adding a provision

that discharges and dismisses potential claims against the Spendthrift Trusts is an additional


124
      In ECF No. 599, this item was numbered 7(h)(x) due to a formatting error.
125
      ECF No. 551-1 at 4, ¶ 23.
      Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 25 of 52




provision that could be adverse to NorthStar and Russell. NorthStar and Russell agreed to a

release as reflected in paragraph 23 of the MSA. Therefore, section III, paragraph 7(g)(x) must

be amended as follows:

       Claims regarding the Riley Interests Owned by the Debtors’ Spendthrift Trusts:

               The Debtors are the beneficiaries of the Spendthrift Trusts. The
                Spendthrift Trusts each have an interest in units of Riley Exploration
                Permian, LLC (the “Riley Units”). The Riley Units are not owned by the
                Debtors, and are therefore not property of the bankruptcy estates of the
                Debtors.

               The Creditor Entities allege that the Riley Units are or should be property
                of the estate because, among other things, the Debtors transferred the
                Units to the Spendthrift Trusts. Pursuant to this Plan and the attached
                Mediated Settlement Agreement, these claims are released.

                                Debtors’ Plan of Reorganization

       To reiterate, to sustain any objection to the Plan, NorthStar and Russell must demonstrate

that the offensive language contained in the Plan is both inconsistent with the MSA and contains

provisions that are adverse to either of them. The use of the conjunctive “and” requires that both

conditions be true.

Objection No. 9 – Paragraph 6.1: Summary of Plan

       NorthStar and Russell object to the language contained in paragraph 6.1(b) of the Plan

which states:

       . . . In general terms, all cash dividends and cash distributions payable by REP on
       account of the REP Interests to any of the Dernick Entities will be paid solely to
       the Trustee of the Trust until a specified amount is received by the unsecured
       creditors. All litigation between the Dernick Entities and the Creditor Entities will
       be dismissed, including pending appeals, claim objections and objections to the
       Debtors’ exemptions, with the exception of pending claims that Dernick Land will
       pursue against Dernick Encore. The Dernick Entities will cause Dernick Land to
       execute the releases that are contained, and as described, in this paragraph. With
       respect to Dernick Land's claims against Dernick Encore, Dernick Land will
       retain its claims (if any) against Dernick Encore. Dernick land will release each
       individual who is an owner, manager, officer, agent, director, attorney, or
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 26 of 52




         accountant (including without limitation Robert L. Carson and David H. Russell)
         for Dernick Encore with respect to any claims held by Dernick Land against
         Dernick Encore.

Objecting Creditors argue that it violates paragraphs 24 and 30 of the MSA.

         Paragraph 24 of the MSA states:

         The Dernick Entities will cause Dernick Land to execute the releases that are
         contained, and as described, in this paragraph. With respect to Dernick Land's
         claims against Dernick Encore (which claims are denied by Dernick Encore),
         Dernick Land will retain its claims (if any) against Dernick Encore. Dernick
         Encore advises Dernick Land that it disputes the claims and also advises that it
         would not have the funds available to pay any claim if awarded. Nevertheless,
         Dernick Land will release each individual who is an owner, manager, officer,
         agent, director, attorney, or accountant (including without limitation Robert L.
         Carson and David H. Russell) for Dernick Encore with respect to any claims held
         by Dernick Land against Dernick Encore. 126

Paragraph 30 of the MSA states that “[t]he parties will request that any pending litigation

between the Parties be abated pending the implementation of this Agreement. Upon

implementation of this Agreement, all litigation that is the subject of the releases in this

Agreement will be dismissed.”127

         NorthStar and Russell’s objection is sustained in part. First, the Plan is inconsistent with

Paragraph 17 of the MSA because that paragraph requires all dividends and distributions to be

paid to the Trustee of the Unsecured Creditors Trust.128         It does not limit such to “cash”

dividends and distributions. A limitation to merely cash dividends and distributions is also

adverse to NorthStar and Russell because it potentially limits the type of dividends and

distributions going into the UCT. NorthStar and Russell’s request to insert “monetized” instead

of “cash” is rejected.

         Second, as discussed in Objection No. 6, releases against those named in this section of


126
    ECF No. 551-1 at 4–5, ¶ 24.
127
    Id. at 6, ¶ 30.
128
    Id. at 1, ¶ 17 (emphasis added).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 27 of 52




the Plan are required by the MSA and must be executed immediately upon confirmation so as not

to be adverse to NorthStar and Russell. Therefore, paragraph 6.1 must be amended as follows:

        . . . In general terms, all dividends and distributions payable by REP on account of
        the REP Interests to any of the Dernick Entities will be paid solely to the Trustee
        of the Trust until a specified amount is received by the unsecured creditors. All
        litigation between the Dernick Entities and the Creditor Entities will be dismissed,
        including pending appeals, claim objections and objections to the Debtors’
        exemptions, with the exception of pending claims that Dernick Land will pursue
        against Dernick Encore. The Dernick Entities will cause Dernick Land to execute
        the releases that are contained, and as described, in this paragraph. With respect to
        Dernick Land's claims against Dernick Encore, Dernick Land will retain its
        claims (if any) against Dernick Encore. Dernick Land hereby releases each
        individual who is an owner, manager, officer, agent, director, attorney, or
        accountant (including without limitation Robert L. Carson and David H. Russell)
        for Dernick Encore with respect to any claims held by Dernick Land against
        Dernick Encore.

Objection No. 10 – Paragraph 6.2(d): Treatment of Unclassified Claims, Administrative
Claims, Priority Claims, and U.S. Trustee Fees

        NorthStar and Russell object to the language contained in paragraph 6.2(d) of the Plan

which states “The Class 4 Claim consists of the Debtors. The Debtors shall retain all property

not otherwise provided for in this plan.” The basis of their objection is that “Estate Property” is

a defined term in the Plan, and the Plan can only administer estate property.

        NorthStar and Russell’s objection is sustained. The MSA makes no mention of which

property can be administered by the Plan, but it does require the terms of the MSA to be

incorporated into a Chapter 11 plan and proposed by the Dernick Entities.129                      Under the

Bankruptcy Code, a plan may administer only estate property with the exception of exempt

property in an individual case where the plan is proposed by someone other than the debtor and

the debtor agrees to the use, sale, or lease of that property.130 The Plan’s administration of

anything other than Estate Property is forbidden by the Bankruptcy Code. A provision that

129
   ECF No. 558 at 1 (modifying ECF No. 551-1 at 1, ¶ 14).
130
   See 11 U.S.C. § 1123 (explaining the contents that may and must be included in a plan and referring only to
“property of the estate” with the one exception as explained in the text).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 28 of 52




allocates non-estate property is adverse to Objecting Creditors because while forbidden by law, it

invites future litigation over the issue. Paragraph 6.2(d) must be amended as follows:

        The Class 4 Claim consists of the Debtors. The Debtors shall retain all Estate
        Property not otherwise provided for in this plan.

Objection No. 11 – Paragraph 6.6(d): Treatment of Claims Under the Plan

        NorthStar and Russell object to the language contained in paragraph 6.6(d) of the Plan

which states “All property not otherwise dealt with or provided for in this Plan shall revest in the

respective Debtor, free and clear of any and all liens, claims and encumbrances, upon

Confirmation of this Plan.” Northstar and Russell again object that the Plan can only administer

estate property.131 The objection is sustained. The Court’s reasoning here is the same as in

Objection No. 10. A plan cannot administer anything other than estate property132 and not

limiting these provisions to such may adversely affect Objecting Creditors. Paragraph 6.6(d)

must be amended as follows:

        All Estate Property not otherwise dealt with or provided for in this Plan shall
        revest in the respective Debtor, free and clear of any and all liens, claims and
        encumbrances, upon confirmation of this Plan.

Objection No. 12 – Paragraph 6.7(a): Means for Implementation of the Plan

        NorthStar and Russell object to paragraph 6.7(a) of the Plan which states “[a]s of the

Effective Date, the Dernick Entities agree and the confirmation order (pursuant to Mediated

Settlement Agreement Paragraph 17) will order REP to distribute any and all REP Receipts

payable to any Dernick Entities to the Trustee of the Trust. The Trust will also be granted a first

priority lien on 100% of the REP Interests.” Paragraph 17 of the MSA states that “[t]he

confirmation order will provide that Riley Exploration Permian, LLC is ordered to distribute all


131
   ECF No. 620-1 at 20–21, ¶ 6.6(d).
132
   See 11 U.S.C. § 1123 (explaining the contents that may and must be included in a plan and referring only to
“property of the estate” with the one exception as explained in the text).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 29 of 52




dividends and distributions payable to any of the Dernick Entities be paid solely to the trustee of

the Unsecured Creditors Trust.”133 NorthStar and Russell request that the language be changed

as follows: “As of the Effective Date, REP shall, and the confirmation order shall direct REP to,

distribute all REP receipts solely to the Trustee of the Trust.”134

         The objection is overruled. Paragraph 6.7(a) adheres to paragraph 17 of the MSA.

Paragraph 6.7(a) does not use the word “solely,” but it nonetheless requires any and all REP

Receipts to be paid to the trustee of the Trust. That language unambiguously directs the

payments to the trustee and nowhere else. Therefore, it is not inconsistent with the MSA. It is

not adverse to NorthStar and Russell either because it directs the funds where they need to go so

that they can be appropriately paid to the unsecured creditors.

Objection No. 13 - Paragraph 6.7(c)(ii): Distribution of Funds

         NorthStar and Russell object to paragraph 6.7(c)(ii) of the Plan which states “[t]he

Trustee will distribute the REP Receipts as specified in the Mediated Settlement Agreement, and

as is restated as follows: . . . (ii) From the REP Receipts and any other funds coming into the

possession of the Trust from any source after April 1, 2020 . . . .” At the Hearing, NorthStar and

Russell asserted that the phrase “and any other funds coming into the possession of the Trust

from any source” is contrary to paragraph 19(b) of the MSA. Paragraph 19(b) of the MSA states

“[t]he Trustee will distribute funds as follows: (b) [f]rom funds received from Riley on or after

April 1, 2020: . . . .”135 However, as discussed elsewhere in this Court’s opinion, paragraph

20(d) of the MSA provisions for any of the Dernick Entities to cure a default under Paragraph

20(c) of the MSA.136 Paragraph 6.7(c)(ii) of Debtors’ Plan attempts to incorporate the Dernick


133
    ECF No. 551-1 at 1, ¶ 17.
134
    ECF No. 620 at 21.
135
    ECF No. 551-1 at 2, ¶ 19(b).
136
    Id. at 3–4, ¶ 20(c)–(d).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 30 of 52




Entities’ ability to cure a default, but goes too far. The MSA permits curing of a default by the

Dernick Entities, not “from any source.”137 And allowing a cure “from any source” is adverse to

NorthStar and Russell because the parties bargained for receipt of the Riley Units in the event the

default is not cured from the Dernick Entities, as required by paragraph 20(d) of the MSA. To

allow a cure from any source would eviscerate that bargain. Therefore, NorthStar and Russell’s

objection is sustained in part. Debtors must amend paragraph 6.7(c)(ii) as follows:

         From the REP Receipts and any other funds coming into the possession of the
         Trust from the Dernick Entities, received after April 1, 2020 . . . .

Objection No. 14 - Paragraph 6.7(d): Security and Default

         NorthStar and Russell object to paragraph 6.7(d) of the Plan which states “[t]he Trust will

hold and administer the REP Liens for a specified time period. The REP Liens shall be secured

in accordance with applicable law and perfected.”138           NorthStar and Russell requested the

following language be added to the end of paragraph 6(d): “[t]he Dernick Entities authorize the

Trustee to file Uniform Commercial Code financing statements describing the REP Interests as

set forth in Section 2.34 (provided that no such description shall be deemed to modify the

description of REP Interests set forth in Section 2.34).”139

         The objection is overruled. Paragraph 6.7(d) is not inconsistent with the MSA because

all it says is that the UCT’s first priority lien “is to be secured in accordance with applicable law

and perfected.”140 It makes no mention of the Uniform Commercial Code. If the filing of UCC

statements is required under applicable law or for perfection, the language of 6.7(d) allows for

that. Moreover, paragraph 6.7(d) is not adverse to Objecting Creditors because it still requires

the lien to be legally secured and perfected.

137
    Id. at 4, ¶ 20(d).
138
    ECF No. 599 at 21.
139
    ECF No. 620-1 at 22.
140
    ECF No. 551 at 3, ¶ 20.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 31 of 52




Objection No. 15 - Paragraph 6.7(d)(i): Security and Default

        NorthStar and Russell object to a hanging paragraph of paragraph 6.7(d)(i) of the Plan

which states “. . . [n]otwithstanding anything to the contrary contained in this Plan, the Order

Confirming this Plan, or the Mediated Settlement Agreement, the Dernick Entities, or their

designees, shall retain the right to cover any shortfall in payments to the Trust, and shall be entitled

to prepay, in whole or in part, (subject to the terms of the Mediated Settlement Agreement) the

obligations contained in the Mediated Settlement Agreement.”141 At the Hearing, NorthStar and

Russell argued that paragraph 6.7(d)(i) should be struck in its entirety because it is contrary to

paragraph 19(b) of the MSA which states “[t]he Trustee will distribute funds as follows:. . . . (b)

[f]rom funds received from Riley on or after April 1, 2020.”142

        The objection is sustained in part. What is apparent to the Court is that both NorthStar

and Russell are concerned more about obtaining the REP Interests than payments from the UCT.

The Court’s understanding is based on Mr. Russell and Mr. Carson’s testimony that they prefer

ownership of the REP Interests over the payments due under the Plan143 and Mr. Carson’s

testimony that Objecting Creditors found it highly unlikely that Debtors could make the

payments required by the MSA and thus, crafted the MSA in a way, so they thought, that would

ensure their eventual ownership of the Units.144 This could only mean one thing: NorthStar and

Russell want Debtors’ Plan to fail.

        The “[p]rincipal goals of the bankruptcy process are to maximize the return to creditors

and provide debtors with a fresh start or the ability to reorganize.”145 Chapter 11 bankruptcy


141
    ECF No. 599 at 21, ¶ 6.7(d)(i).
142
    ECF No. 551-1 at 2, ¶ 19(b).
143
    September 16, 2020 Hearing at 10:25:20–10:26:50, 1:51:40–1:52:00.
144
    Id. at 1:51:40–1:52:00.
145
    Collier on Bankruptcy App. Pt. 44 (16th ed. 2020); see also, e.g., Mabey v. Southwestern Elec. Power Co. (In re
Cajun Elec. Power Coop.), 150 F.3d 503, 519 (5th Cir. 1998); In re Little Creek Dev. Co., 779 F.2d 1068, 1071 (5th
Cir. 1986).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 32 of 52




plans are intended to facilitate successful reorganization and must be “proposed with the

legitimate and honest purpose to reorganize and [with] a reasonable hope of success” to satisfy

the good faith requirement of § 1129(a)(3).146 Chapter 11 success is highly dependent on plan

confirmation.147 Chapter 11 reorganization is designed to “put more dollars in the pockets of the

creditors” than liquidation148 and barriers to confirmation hurt debtors and creditors alike.

Establishing a likelihood that a plan itself will be successful is a question of feasibility.149

Feasibility “contemplates whether the debtor can realistically carry out its plan, and whether the

plan offers a reasonable prospect of success and is workable.”150

        Debtors have designed a plan that provides a cure for any shortfall in the UCT to cover

payments to Debtors’ unsecured creditors. Debtors’ proposed cure is not contrary to the MSA

because paragraph 20(d) provides that “[d]uring the 30-day cure period . . . the Dernick Entities

may (i) cure the default . . . .”151 No limitations are placed on how that cure can be achieved.

It’s difficult to fathom how providing a method that ensures creditors are paid according to

Debtors’ Plan is adverse to Objecting Creditors. That Debtors have provided a method to cure

any deficiency in the UCT is indicative of a good faith proposal and confidence that the Plan will

succeed, even if that means contributing funds to the UCT outside revenues from REP Interests.

        While the MSA is silent as to whether the Dernick Entities can prepay into the UCT,

provisioning for the ability to pay is in no way adverse to the Objecting Creditors. This


146
    Western Real Estate Equities, L.L.C. v. Vill. at Camp Bowie I, L.P. (In re Vill. at Camp Bowie I, L.P.), 710 F.3d
239, 247 (5th Cir. 2013).
147
    Elizabeth Warren & Jay Lawrence Westbrook, The Success of Chapter 11: A Challenge to the Critics, 107 MICH.
L. REV. 603, 611 (2009).
148
     Id. at 612; see also Arturo Bris et al., The Costs of Bankruptcy: Chapter 7 Liquidation versus Chapter 11
Reorganization, 61 J. FIN. 1253, 1269 (2006) (“[T]he average Chapter 11 case retains value seventy-eight percent
better than the average Chapter 7 case.”).
149
     In re Landing Assocs., Ltd., 157 B.R. 791, 819 (Bankr. W.D. Tex. 1993) (“A plan is feasible if it offers a
reasonable assurance of success.”).
150
    In re Lakeside Global II, Ltd., 116 B.R. 499, 506 (Bankr. S.D. Tex. 1989) (citations omitted).
151
    ECF No. 551-1 at 4.
           Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 33 of 52




objection is not appropriate pursuant to paragraph 29 of the MSA.152 The ability to prepay, like

the ability for the Dernick Entities to use funds from sources other than Riley, indicates that

Debtors are making a good faith effort to pay their creditors the amounts due and ensure those

payments are made when due and in full.

            Debtor’s proposal also aligns with the principals of the Bankruptcy Code. Providing an

avenue to ensure creditors are paid the full amount due under Debtors’ Plan and on time

increases the likelihood of plan confirmation, thereby reducing the likelihood of eventual

liquidation. As discussed above, reorganization, as opposed to liquidation, maximizes recovery

for creditors. And the flexibility in Debtors’ Plan to fund the UCT will likewise increase the

likelihood that Debtors are successful in their reorganization efforts, providing Debtors the fresh

start that is prioritized by the Bankruptcy Code.

            The Dernick Entities are permitted to contribute funds to the UCT and contribute those

funds in advance, without penalty. However, Debtors language as it currently appears in the

hanging paragraph of paragraph 6.7(d)(i) must be numbered as 6.7(d)(iv) and revised as follows:

            The Dernick Entities, or their designees, may prepay, in whole or in part, and
            without penalty (subject to the terms of the Mediated Settlement Agreement), the
            obligations contained in the Mediated Settlement Agreement.

Objection No. 16 - Paragraph 6.10: Governing Document; Effectiveness

            NorthStar and Russell object to paragraph 6.10 of the Plan which states “[t]he Trust shall

be governed by the Trust Agreement, which shall be filed with the Bankruptcy Court as part of

the Plan. On the Effective Date, the Trust Agreement shall become effective, and, if not

previously signed, the Trustee shall execute the Trust Agreement. If there is any inconsistency

or conflict in terms between the Trust Agreement and the Mediated Settlement Agreement, the



152
      Id. at 6.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 34 of 52




terms of the Mediated Settlement Agreement shall control.”153 In their objection, NorthStar and

Russell assert that “[i]n the Mediated Settlement Agreement, Paragraph 15, the Debtors agreed

that: ‘the Plan [would] include an Unsecured Creditors Trust. The terms of the Trust

[A]greement will be subject to approval of all parties.’” Thus, they propose to strike the phrase

“inconsistency or,” in the third sentence of paragraph 6.10 and change the paragraph so that

conflict is controlled by the Trust Agreement and not the MSA. Creditors argue that because the

Trust Agreement is more detailed than the “abbreviated terms of the Mediated Settlement

Agreement,” the Trust Agreement and not the MSA should decide any conflict in terms. 154

         The objection is sustained in part. Paragraph 14 of the MSA requires that “[t]he terms of

the [MSA] will be incorporated into a joint chapter 11 plan to be proposed by the Dernick

Entities.”155    Because the terms of the MSA are incorporated into the Plan and the Trust

Agreement is part of the Plan per paragraph 15 of the MSA, any inconsistencies or conflicts

between the MSA and the Trust Agreement must be controlled by the Plan. Paragraph 6.10 is

also adverse to NorthStar and Russell because provisioning for more than one controlling

document, particularly where the MSA is required to be incorporated into the Plan, introduces

confusion, inviting more litigation. Paragraph 6.10 must be amended as follows:

         The Trust shall be governed by the Trust Agreement, which shall be filed with the
         Bankruptcy Court as part of the Plan. On the Effective Date, the Trust Agreement
         shall become effective, and, if not previously signed, the Trustee shall execute the
         Trust Agreement. If there is any inconsistency or conflict in terms between the
         Trust Agreement and the Mediated Settlement Agreement, the terms of the Plan,
         which includes the Trust Agreement, shall control.

Objection No. 17 - Paragraph 6.11: Deposit of the REP Receipts to the Trust

         NorthStar and Russell object to Paragraph 6.11 of the Plan which states “[o]n the


153
    ECF No. 599 at 24, ¶ 6.10.
154
    ECF No. 620-1 at 25.
155
    ECF No. 551-1 at 1, ¶ 14.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 35 of 52




Effective Date, pursuant to the Plan and §§ 1123, 1141 and 1146(a) of the Code, title in the Trust

Assets will vest in the Dernick Entities, and the Dernick Entities, as settlors of the Trust, shall

immediately and contemporaneously transfer title to any then existing Trust Assets to the Trust.

Debtors, their Estates and the Dernick Entities are authorized and directed to deliver the Trust

Assets, as defined herein, to the Trustee free and clear of all liens, claims, encumbrances or

interests of any kind in such property . . . .”156 NorthStar and Russell requested removal of the

words “any then existing” and replace it with the word “the” just before Trust Assets to the

Trust.157 NorthStar and Russell assert that limiting transfer to “then existing” Trust Assets

potentially omits future dividends and distributions from Riley, which are to be paid to the

UCT.158

        The objection is sustained. Paragraphs 19 through 21 of the MSA do not limit Trust

Assets to only those “then existing.”159 To create such a limit is adverse to NorthStar and

Russell because it may result in fewer Trust Assets for unsecured creditors’ benefit. Paragraph

6.11 must be amended as follows:

        On the Effective Date, pursuant to the Plan and §§§ 1123, 1141 and 1146(a) of
        the Code, title in the Trust Assets will vest in the Dernick Entities, and the
        Dernick Entities, as settlors of the Trust, shall immediately and
        contemporaneously transfer title to the Trust Assets to the Trust. . . .

Objection No. 18 - Paragraph 7.1: Reservation of Claims and Causes of Action

        NorthStar and Russell object to the last sentence in paragraph 7.1 of the Plan which

states: “[i]t is the intent of the Debtors that this reservation of claims shall be as broad as

permitted by applicable law and shall include all claims, whether or not disclosed in the Debtor’s



156
    ECF No. 599 at 24, ¶ 6.11.
157
    ECF No. 620-1 at 25–26.
158
    Id. at 26.
159
    ECF No. 551-1 at 2–4, ¶ 19–21.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 36 of 52




[sic] schedules.”160 NorthStar and Russell assert that Debtors purport to list all assets in their

schedules; the survivability of any undisclosed claims should be governed by the Plan and

applicable law.

        Paragraph 22 of the MSA requires the Dernick Entities to release each of the Creditor

Entities from all claims and causes of action arising from the beginning of the universe through

November 25, 2019, but it does not prohibit Debtors from bringing undisclosed causes of action

outside of that language.161 Thus, paragraph 7.1 is not inconsistent with the MSA. Because a

provision must be inconsistent and adverse to Objecting Creditors to be sustained, this objection

is overruled.

        Nevertheless, this Court notes that in the Fifth Circuit, undisclosed causes of action are

subject to the equitable doctrine of judicial estoppel, generally prohibiting Debtors from pursuing

undisclosed claims.162 Debtors are under a continuous duty to disclose assets and causes of

action.163 A known claim, even if contingent, dependent, or conditional, must be disclosed.164 A

claim is known “if the debtor has enough information . . . prior to confirmation to suggest that it

may have a possible cause of action.”165                On the other hand, if “the debtor either lacks

knowledge of the undisclosed claim or has no motive for [its] concealment,” then a court may

consider whether judicial estoppel is appropriate.166 Thus, in this Court, Debtors holding known

but undisclosed claims or causes of action will be dealt with swiftly who may ultimately be


160
    ECF No. 599 at 26.
161
    ECF No. 551-1 at 4, ¶ 22.
162
    See Superior Crewboats, Inc. v. Primary P & I Underwriters (In re Superior Crewboats, Inc.), 374 F.3d 330,
336–37 (5th Cir. 2004) (finding that debtors were judicially estopped from asserting a claim of which they were
aware, but failed to disclose).
163
    Kidd v. Prudential Ins. Co. of Am., 2017 U.S. Dist. LEXIS 5086, at *3 (S.D. Tex. Jan. 13, 2017) (citing Browning
Mfg. v. Mims (In re Coastal Plains, Inc.), 179 F.3d 197 (5th Cir. 1999); 11 U.S.C. § 521(1); Youngblood Grp. v.
Lufkin Fed. S&L Ass’n, 932 F. Supp. 859, 867 (E.D. Tex. 1996)).
164
    In re Coastal Plains, Inc., 179 F.3d at 208.
165
    Id. (citation omitted).
166
    See id. at 210.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 37 of 52




judicially estopped from asserting those claims or pursuing those causes of action.

Objection No. 19 - Paragraph 8.4: Discharge and Release

         NorthStar and Russell object to the third paragraph of paragraph 8.4 of the Plan which

states “[e]ach of the Creditor Entities releases each of the Dernick Entities from all claims or

causes of action arising from the beginning of the universe through November 25, 2019. Any

and all claims of the Creditor Entities against the Debtors are likewise discharged on the

Effective Date along with all other claims against the Dernicks, See Mediated Settlement

Agreement ¶ 23.”167 NorthStar and Russell request addition of the words “against the Debtors”

just before “are likewise discharged” and replace the word “discharged” with “released.”168

Paragraph 23 of the MSA states that “[e]ach of the Creditor Entities releases each of the Dernick

Entities from all claims or causes of action arising from the beginning of the Universe through

November 25, 2019.”169

         The objection is sustained in part. Nowhere in paragraph 23 of the MSA does it state that

any and all claims of the Creditor Entities against the Debtors individually would be discharged

along with all other claims against the Dernicks individually.170 Such a provision is adverse to

NorthStar and Russell because discharging a claim has consequences in the bankruptcy context

far beyond releasing a party from causes of action. The MSA in no way requires the Creditors

Entities to discharge claims against the Debtors or the Dernicks. Debtors must remove the cited

language from the third paragraph of paragraph 8.4 and replace it with the following language:

         . . . Each of the Creditor Entities releases each of the Dernick Entities from all
         claims or causes of action arising from the beginning of the Universe through
         November 25, 2019. Any and all claims of the Creditor Entities against the


167
    ECF No. 599 at 27, ¶ 8.4.
168
    ECF No. 620-1 at 29.
169
    ECF No. 551-1 at 4, ¶ 23.
170
    Id.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 38 of 52




         Dernick Entities are likewise released on the Effective Date, See Mediated
         Settlement Agreement ¶ 23.

Objection No. 20 - Paragraph 10.2: Headings; Severability; Inconsistency.

         NorthStar and Russell object to paragraph 10.2 of the Plan which states “[a]ll headings

utilized in this Plan are for convenience and reference only, and shall not constitute a part of this

plan for any other purpose. If any conflict between the Plan and the Disclosure Statement exists,

the provisions of the Plan govern.       If any conflict between the Plan and any documents

implementing the Plan exist, including the Mediated Settlement Agreement and the Trust

Agreement (the “Plan Documents”) the provisions of the Mediated Settlement Agreement govern.

Otherwise, the Confirmation Order controls the Plan, and the Plan controls the Trust

Agreement.”171 NorthStar and Russell argue that in paragraph 15 of the MSA, Debtors agreed that

“the Plan will include an Unsecured Creditors Trust and that the terms of the Trust Agreement will

be subject to approval of all parties.”172 Further, they argue, the Trust Agreement is necessarily

more detailed than the MSA, so the terms of the more detailed Trust Agreement must control over

the more abbreviated terms of the MSA.

         The objection is sustained in part. Paragraph 15 of the MSA states: “[t]he Plan will

include an Unsecured Creditor’s Trust. The terms of the Trust Agreement shall be subject to

approval of all parties. The initial draft will be written by counsel to Russell.”173 The MSA also

leaves the terms of the Trust Agreement to the parties, but if the parties are unable to agree, then

it is left up to this Court to make that determination.174 Provisioning for the MSA to control

where it is required to be incorporated into the Plan, and thereby the Trust Agreement, introduces

confusion and invites litigation, making it adverse to NorthStar and Russell.             Therefore,

171
    ECF No. 599 at 28, ¶ 10.2.
172
    ECF No. 620-1 at 30.
173
    ECF No. 551-1 at 1, ¶ 15.
174
    Id. at 1, 5, ¶¶ 14, 25.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 39 of 52




Paragraph 10.2 must be amended as follows:

         All headings utilized in this Plan are for convenience and reference only, and shall
         not constitute a part of this plan for any other purpose. If any conflict between the
         Plan and the Disclosure Statement exists, the provisions of the Plan govern. If any
         conflict between the Plan and any documents implementing the Plan exist,
         including the Trust Agreement (the “Plan Documents”) the provisions of the Plan
         govern. Otherwise, the Confirmation Order controls the Plan, and the Plan
         controls the Trust Agreement.

Objection No. 21 - Paragraph 10.5: Post-Confirmation Actions

         NorthStar and Russell object to paragraph 10.5 of the Plan which states “[a]fter

confirmation, the Debtors and the Trustee may, with the approval of the Bankruptcy Court after

notice, and so long as it does not materially or adversely affect the interests of the Creditors,

remedy any defect or omission, or reconcile any inconsistencies in the Plan or in the Confirmation

Order, in such manner as may be necessary to carry out the purposes and effect of the Plan, or the

Mediated Settlement Agreement.”175 NorthStar and Russell request that the word “or” just before

“the Mediated Settlement Agreement” be struck and that the words “or the Trust Agreement” be

added to the end of the sentence.176

         The objection is sustained. Paragraph 15 of the MSA requires the Plan to include an

Unsecured Creditors Trust, bound by a Trust Agreement that is subject to approval by all

parties.177 Because the Trust Agreement is part of the Plan, the Debtors and the Trustee must

have the ability to ensure its terms can be carried out. Moreover, the Court retains jurisdiction to

interpret the MSA, the Plan, and the Trust Agreement because: (1) paragraph 25 confers

authority on the bankruptcy court to determine the terms of the Trust Agreement, the Plan, or any

other documents governed by the MSA in the event the parties cannot agree 178 and (2) ensuring


175
    ECF No. 599 at 29, ¶ 10.5.
176
    ECF No. 620-1 at 31.
177
    ECF No. 551-1 at 1, ¶ 15.
178
    Id. at 5.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 40 of 52




the Plan, the MSA, and the Trust Agreement are carried out is a “matter[] concerning the

administration of the estate,” and thus properly within the bankruptcy court’s jurisdiction.179 It

would be adverse to NorthStar and Russell not to include the Trust Agreement because it is part

of the Plan, per the MSA. Therefore, Paragraph 10.5 must be amended as follows:

         After Confirmation, the Debtors and the Trustee may, with the approval of the
         Bankruptcy Court after notice, and so long as it does not materially or adversely
         affect the interests of the Creditors, remedy any defect or omission, or reconcile any
         inconsistencies in the Plan or in the Confirmation Order, in such manner as may be
         necessary to carry out the purposes and effect of the Plan, the Mediated Settlement
         Agreement, or the Trust Agreement.

Objection No. 22 - Paragraph 11.1(k): Retention of Jurisdiction

         NorthStar and Russell object to paragraph 11.1(k) of the Plan which states “[t]o determine

any and all motions, applications, adversary proceedings and contested matters whether pending in

this Bankruptcy Case as of the Effective Date. Nothing contained herein shall be construed so as

to limit the rights of the Debtors to commence or prosecute any claim in any court of competent

jurisdiction except as provided in the Mediated Settlement Agreement.”180 NorthStar and Russell

assert that the insertion of this language can be read to undercut all the releases and agreements to

dismiss litigation in the plan and is also impermissibly vague.181

         The objection is sustained. The objectionable language violates paragraph 29 of the

MSA because it is both inconsistent with the MSA and it could have an adverse effect on

NorthStar and Russell. Paragraphs 22 and 23 of the MSA contemplate full release of the

Creditor Entities’, as defined in the MSA, claims or causes of action against the Dernick Entities

and the Dernick Entities’ claims or causes of action against the Creditor Entities “from the




179
    28 U.S.C. § 157(b).
180
    ECF No. 599 at 30, ¶ 11.1(k).
181
    ECF No. 620-1 at 32.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 41 of 52




beginning of the Universe through November 25, 2019.”182              For Debtors to provision for

adversary proceedings and contested matters “whether pending” upon confirmation undercuts the

full releases required by the MSA. Debtors must delete the first sentence in paragraph 11.1(k)

entirely. Only the second sentence may remain. In the modified plan, paragraph 11.1(k) should

only read:

         Nothing contained herein shall be construed so as to limit the rights of the Debtors
         to commence or prosecute any claim in any court of competent jurisdiction except
         as provided in the Mediated Settlement Agreement.

         Having reviewed all Creditors’ objections to Debtors’ Plan, this Court finds that by and

large, the Joint Objection was filed in good faith because several provisions of the Disclosure

Statement and Plan are inconsistent with the MSA and adverse to NorthStar and Russell. It was

painfully obvious to the Court through Mr. Russell and Mr. Carson’s Hearing testimony that they

are primarily interested in obtaining the Riley Units for themselves. Nevertheless, a majority of

their objections were proper pursuant to paragraph 29 of the MSA and are sustained by this

Court. Thus, this Court finds that their ballots were not cast in bad faith and will not be

designated as such pursuant to § 1126(e).183

         3. Whether the SD/DD Unsecured Creditor Trust Agreement must be amended.

         NorthStar and Russell have directed the Court to certain language in the SD/DD Unsecured

Creditor’s Trust Agreement184 (“Trust Agreement”) that is in dispute. Paragraph 25 of the MSA

states that “[i]f the parties are unable to agree on the terms of the Trust agreement, the plan, or any

other document in connection with this Agreement, . . . the Bankruptcy Court will determine the

terms.”185 As a preliminary matter, the Court notes that Debtors did not file any response or


182
    ECF No. 551-1 at 4.
183
    ECF No. 621.
184
    ECF No. 620-2.
185
    ECF No. 551-1 at 5, ¶ 25.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 42 of 52




opposition to NorthStar and Russell’s suggested changes to the Trust Agreement. Additionally,

no arguments were made at the Hearing. Thus, the Court is left to resolve this dispute. The

Court will consider each of the changes suggested by NorthStar and Russell in turn.

Objection No. 1 - “REP Interests”

         NorthStar and Russell object to the definition of REP Interests which states “REP

Interests refers to 100% of the Dernick Entities interests in Riley.”186 NorthStar and Russell

request that REP Interests be rewritten as follows: “REP Interests refers to 100% of the Dernick

Entities Interests in Riley, including all property, assets or value received in connection with the

Dernick Entities interest in Riley or its acquirer, successors or assigns.”187 The objection is

sustained. Paragraph 20 of the MSA states that “the Unsecured Creditor’s Trust will have a first

priority lien on 100% of The Dernick Entities’ interests in Riley.”188 Therefore, the Trust

Agreement must be amended to provide the following language:

         REP Interests refers to 100% of the Dernick Entities interests in Riley, including
         all property, assets or value received in connection with the Dernick Entities
         interest in Riley or its acquirer, successors or assigns.

Objection No. 2 - “REP Receipts”

         NorthStar and Russell object to the definition of REP Receipts which states “REP

Receipts refers to all cash dividends and cash distributions paid on account of any REP Interest,

as well as any additional funds paid to the trust by any other entity.” 189 NorthStar and Russell

request that REP Receipts be rewritten as follows: “REP Receipts refers to all monetized value

received in connection with or on account of any REP Interest.”190

         The objection is sustained in part. First, the MSA does not limit distributions to cash

186
    ECF No. 599 at 40.
187
    ECF No. 620-2 at 1.
188
    ECF No. 551-1 at 3, ¶ 20.
189
    ECF No. 599 at 40.
190
    ECF No. 620-2 at 1.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 43 of 52




dividends and distributions solely. Rather, the MSA says all dividends and distributions.191

Second, the MSA is silent as to whether REP Receipts can include funds from sources other than

REP Interests, but as discussed throughout this Court’s opinion, paragraph 20(d) provisions for

any of the Dernick Entities to cure a default under Paragraph 20(c). Therefore, paragraph 2.36

must be amended as follows:

        “REP Receipts” refers to all dividends and distributions paid on account of any
        REP Interest as well as any additional funds paid to the Trust by any of the
        Dernick Entities.

Objection No. 3 - “Trust Assets”

        NorthStar and Russell object to the definition of Trust Assets which states: “Trust Assets

mean, together (i) the REP Receipts, less that portion of the of the REP Receipts to be paid by

the Trustee to the SHD Trust and the DDD Trust, or their designees, pursuant to the Mediated

Settlement Agreement, and (ii) the first priority lien on the REP Interests granted to the

Unsecured Creditor Trust.”192 Paragraph 17 of the MSA requires all dividends and distributions

payable to the Dernick Entities to go directly to the trustee of the Unsecured Creditors Trust and

furthermore that Stephen Dernick and David Dernick are included in the waterfall payments

outlined in paragraph 19.193 The MSA defines Dernick Entities in paragraph 6 to include both

Dernick brothers.194        Paragraph 19 allocates payments to the Dernicks in 19(b)(i) and

19(b)(iv).195 Therefore, the Dernicks are already accounted for and any exception of funds from

REP as Trust Assets is inconsistent with the MSA. The objection is sustained in part. The

definition of “Trust Assets” must be amended as follows:



191
    ECF No. 551-1 at 1, ¶ 17 (emphasis added).
192
    ECF No. 599 at 40.
193
    ECF No. 551-1 at 1, ¶ 17.
194
    Id. at ¶ 6.
195
    Id. at 2, ¶ 19.
          Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 44 of 52




           “Trust Assets” mean, together (i) the REP Receipts payable to any of the Dernick
           Entities, pursuant to the Mediated Settlement Agreement and (ii) the first priority
           lien on the REP Interests granted to the Unsecured Creditors Trust.

Objection No. 4 - Paragraph 1.2: Purpose of the Trust

           NorthStar and Russell object to paragraph 1.2, which states: “[t]he sole purpose of the

trust is to manage and distribute the proceeds of the trust assets as required by the Plan and this

Agreement. In exercising this purpose, in addition to the powers listed in Article IV of this Trust

Agreement, as set forth in the Plan the Trustee is authorized to, among other things, (i) collect

the REP Receipts, and funds from other individuals or entities . . . .”196 NorthStar and Russell

request that “and funds from other individuals or entities” be removed.

           Creditors’ objection is sustained in part. As discussed supra, paragraph 20(d) of the

MSA permits the Dernick Entities to cure any default caused by a shortfall of funds in the

Trust.197 It does not permit those funds to come from just any “other individuals or entities,” it

must come from the Dernick Entities per the language of paragraph 20(d) of the MSA. The cited

portion of paragraph 1.2 must be replaced with the following:

           The sole purpose of the Trust is to manage and distribute the proceeds of the Trust
           Assets as required by the Plan and this Agreement. In exercising this purpose, in
           addition to the powers listed in Article IV of this Trust Agreement, as set forth in
           the Plan the Trustee is authorized to, among other things, (i) collect the REP
           Receipts, along with funds contributed by any of the Dernick Entities . . . .

Objection No. 5 - Paragraph 1.4: Receipt of Distributions by the Trust and Security
Interests

           NorthStar and Russell object to paragraph 1.4 which states: “[a]s of the Effective Date,

the Dernick Entities agree that REP will be ordered to distribute the REP Receipts to the Trust.

The Trust will also be granted a first priority lien on 100% of the REP Interests (the “REP

Liens”). The Trust shall also receive and account for funds from any other entity or individual,

196
      ECF No. 599 at 41.
197
      ECF No. 551-1 at 4.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 45 of 52




with all such funds credited to funds due under the confirmed plan and distributed pursuant to the

confirmed plan. The funding obligations contained in the confirmed plan may be prepaid at any

time, subject to the timing of payments contained in the confirmed plan.”198 NorthStar and

Russell request that the last two sentences be struck from that paragraph.199

         The objection is sustained in part. Paragraph 19 of the MSA states that “the Trustee will

distribute funds . . . received from Riley on or after April 1, 2020,” and describes the order of

waterfall payments to be distributed. That paragraph deals solely with distribution of funds from

the Trust itself. The MSA does not contemplate whether the Trust will distribute funds from any

other individual or entity other than Riley. However, paragraph 20(d) discusses curing a default.

         Paragraph 20(d) provides: “[d]uring the 30 day cure period provided in paragraph 20(c),

the Dernick Entities may (i) cure the default . . . .”200 Dernick Entities is a defined term in the

MSA and includes: (1) The Bankruptcy Estate of Stephen H. Dernick; (2) The Bankruptcy Estate

of David D. Dernick; (3) The Stephen Harry Dernick Trust; (4) The David Dwight Dernick Trust;

(5) Stephen H. Dernick, individually and as trustee; and (6) “David D. Dernick, individually and as

trustee.201   While paragraph 20 speaks primarily to the Unsecured Creditors’ Trust’s Lien,

paragraph 20(c) addresses defaults under the Trust Agreement.202 Paragraph 20(d) of the MSA

provides that in the event of default, the Dernick Entities may “cure the default.”203 Accordingly,

as the Court already ruled regarding language in Debtors’ Plan, it is wholly appropriate to include

language in the Trust Agreement which provisions for the receipt of funds from the Dernick

Entities other than dividends and distributions from their Riley Interests in the event of a default.

198
    ECF No. 599 at 41, ¶ 1.4.
199
    ECF No. 620-2 at 2.
200
    Id. at 4.
201
    Id. at 1.
202
    Id. at 3. (“If the Unsecured Creditor's Trust does not have adequate funds to timely make all of the payments set
forth in paragraph 19(b)(ii) (or such other funds as provided under paragraph 19(c), then the Unsecured Creditors
Trust must give a 30 day notice of default.”).
203
    Id. at 4.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 46 of 52




Neither of the last two sentences will be struck as neither is prohibited by the MSA nor adverse to

NorthStar or Russell, but the language must be amended as follows:

        As of the Effective Date, the Dernick Entities agree that REP will be ordered to
        distribute the REP Receipts to the Trust. The Trust will also be granted a first
        priority lien on 100% of the REP Interests (the “REP Liens”). The Trust shall
        also receive and account for funds from any of the Dernick Entities, with all such
        funds credited to funds due under the confirmed plan and distributed pursuant to
        the confirmed plan. The funding obligations contained in the confirmed plan may
        be prepaid at any time with funds from the Dernick Entities, subject to the timing
        of payments contained in the confirmed plan.

Objection No. 6 - Paragraph 3.2: Payments and Distributions from the REP Receipts

        NorthStar and Russell object to paragraph 3.2 which states: “[i]n accordance with the Plan,

the Trustee shall distribute the REP Receipts, and other funds that come into the possession of the

Trustee as follows: . . . .”204 NorthStar and Russell request that the language “and other funds that

come into the possession of the Trustee” be struck. The objection is sustained in part. As

discussed previously, paragraph 20(d) of the MSA contemplates payments from the Dernick

Entities to the Trust, not just funds from Riley. The cited language in paragraph 3.2 must be

changed as follows:

        In accordance with the Plan, the Trustee shall distribute the REP Receipts, and
        other funds paid into the Trust by the Dernick Entities, as follows: . . . .

Objection No. 7 - Paragraph 3.3(c)(iv): Administration REP Liens

        NorthStar and Russell object to paragraph 3.3(c)(iv) which states: “[d]uring the 30-day cure

period provided in Section 3.3(c), the Dernick Entities may (i) cure the default by causing payment

to be made from any source available; . . . .” 205 NorthStar and Russell request that the phrase “by

causing payment to be made from any source available” be struck.206 The objection is sustained in


204
    ECF No. 599 at 43.
205
    Id. at 45.
206
    ECF No. 620-2 at 6.
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 47 of 52




part.

           As discussed in Objection No. 5, paragraph 20(c) of the MSA speaks to inadequate funds in

the UCT and Trust Agreement provisions and paragraph 20(d) provides for any of the Dernick

Entities to cure a default.207 But paragraph 20(d) only allows cure by the Dernick Entities, not

“from any source available.”208 The above-cited portion of paragraph 3.3(c)(iv) must be amended

to read:

           During the 30-day cure period provided in Section 3.3(c), the Dernick Entities may
           (i) cure the default by causing payment to be made from any of the Dernick
           Entities . . . .

Objection No. 8 - Paragraph 4.1(a): General Powers of Trustee

           NorthStar and Russell object to paragraph 4.1(a) of the Trust Agreement which states: “[t]o

collect and distribute the REP Receipts, including such additional funds that may be received from

any source, as provided in the Plan and this Agreement.”209 NorthStar and Russell request that the

phrase “including such additional funds that may be received from any source” be struck.210 The

objection is sustained in part. Because paragraph 20(d) authorizes the Dernick Entities to cure a

default, the Dernick Entities may cause funds to be paid into the UCT, but those funds must come

from the Dernick Entities, not “from any source.”211 Paragraph 4.1(a) must be amended to read:

           To collect and distribute the REP Receipts, including such additional funds that
           may be received from the Dernick Entities, as provided in the Plan and this
           Agreement.

Objection No. 9 - Paragraph 5.2(c): General Tax Reporting by the Trust

           NorthStar and Russell object to paragraph 5.2(c), which states: “[t]he Trustee may retain

professionals to perform the Trustee’s duties under this Section 5.22 and, subject to Section 6.6,

207
    ECF No. 551-1 at 3–4, ¶ 20.
208
    Id. at 4, ¶ 20(d).
209
    ECF No. 599 at 47.
210
    ECF No. 620-2 at 9.
211
    See ECF No. 551-1 at 4, ¶ 20(d).
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 48 of 52




may rely upon the performance and advice of such professionals with respect to such duties.”212

NorthStar and Russell request that “5.22” be struck and replaced with “5.2.”213 This is merely a

typographical error as the Trust Agreement contains no such “5.22.” The objection is sustained.

Debtors must amend paragraph 5.2(c) of the Trust Agreement as follows:

        The Trustee may retain professionals to perform the Trustee’s duties under this
        section 5.2 and, subject to section 6.6, may rely upon the performance and advice of
        such professionals with respect to such duties.

Objection No. 10 - Paragraph 9.10: Governing Document; Effectiveness

        NorthStar and Russell object to paragraph 9.10 of the Trust Agreement, which provides

that: “[t]he Trust shall be governed by the Trust Agreement, which shall be filed with the

Bankruptcy Court as part of the Plan. On the Effective Date, the Trust Agreement shall become

effective, and, if not previously signed, the Trustee shall execute the Trust Agreement. If there is

any inconsistency or conflict in terms between the Trust Agreement and the Mediated Settlement

Agreement, the terms of the Mediated Settlement Agreement shall control.”214 NorthStar and

Russell request that “the terms of the Mediated Settlement Agreement shall control” be replaced

with “the terms of the Trust Agreement shall control.” Per paragraph 14 of the MSA, the terms of

the MSA are to be incorporated into Debtors’ Plan215 and that is precisely what this Court’s

decision herein ensures. Because the MSA is incorporated into the Plan and the Trust Agreement

is part of the Plan, the Trust Agreement controls the actions of the parties and the Trustee. The

objection is sustained. Debtors must amend paragraph 9.10 as follows:

        The Trust shall be governed by the Trust Agreement, which shall be filed with the
        Bankruptcy Court as part of the Plan. On the Effective Date, the Trust Agreement
        shall become effective, and, if not previously signed, the Trustee shall execute the
        Trust Agreement. If there is any inconsistency or conflict in terms between the

212
    ECF No. 599 at 50.
213
    ECF No. 620-2 at 11.
214
    ECF No. 599 at 57.
215
    ECF No. 551-1 at 1.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 49 of 52




         Trust Agreement and the Mediated Settlement Agreement, the terms of the Trust
         Agreement shall control.

         4. Whether NorthStar and Russell’s proposed Pledge and Security Agreement for
            the granting of liens on all REP Units should be attached to Debtors’ Plan.

         In their objection, NorthStar and Russell assert that there are “procedural and logistical

issues the proposed Plan and Trust Agreement fail to address or resolve in sufficient detail to

ensure the Mediated Settlement Agreement’s terms are effectuated, including the Trust’s ability to

perfect a security interest in the REP Units.”216 To support their objection, NorthStar and Russell

direct the Court to the Second Amended and Restated Limited Liability Company Agreement for

Riley Exploration Permian, LLC (“REP Agreement”), which provides the following restriction on

transfer of REP Units: “Section 9.1 Transfer by Members Generally. (a) In addition to any

restrictions that are imposed under applicable securities laws, no Member’s Membership Interest

(including Units) shall be Transferred, in whole or in part, without the prior written consent of the

Company.”217 And while the “REP Agreement, § 9.1, p. 43” was offered into evidence by

NorthStar and Russell at the Hearing, it was not admitted.

         To address the issue of obtaining “written consent” and effectuate the Plan and Mediated

Settlement Agreement’s requirements, NorthStar and Russell attached a proposed Pledge and

Security Agreement.218 NorthStar and Russell requested the documents be included as exhibits to

the confirmation order, including language ensuring all relevant parties execute these documents

before the Effective Date of the Plan can occur.219 NorthStar and Russell further requested the

confirmation order provide that the Court will retain jurisdiction over the Trust’s perfection and




216
    ECF No. 620 at 3, ¶ 9.
217
    Id.
218
    ECF No. 620-3.
219
    ECF No. 620 at 3-4, ¶ 10.
        Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 50 of 52




enforcement of the liens.220 Likewise, Debtors included a proposed Security Agreement along

with their proposed order confirming the Plan.221

         The Court finds that paragraph 20 of the MSA requires that the Unsecured Creditor’s Trust

have a first priority lien on 100% of the Dernick Entities’ interest in Riley with such lien secured in

accordance with applicable law and perfected.222          The Pledge and Security Agreement223

proposed by NorthStar and Russell will be accepted by the Court unless an objection is filed no

later than fourteen calendar days from the entry of the order accompanying this memorandum

opinion. If an objection is filed and the parties are unable to agree on a final form of the Pledge

and Security Agreement, the Court will resolve the dispute after a further hearing to be scheduled

by the Court.

      C. Debtors’ Proposed Confirmation Order

         On September 15, 2020, Debtors filed a proposed order confirming the Plan

(“Confirmation Order”).224 This filing occurred just one day before the Hearing. The issue with

this eleventh hour filing is that it stripped the parties-in-interest of time to review the

confirmation order before the Hearing, limiting their ability to object. This is particularly

concerning because the Confirmation Order contains substantive language not currently

contained in the Plan and contrary to the Court’s findings herein, which require the Plan to be

modified.

         It is fundamentally unfair and inappropriate for a proposed confirmation order, which

includes substantive provisions not contained within the Chapter 11 plan itself, to be filed on the

Court’s docket on the eve of the confirmation hearing on that Plan. The Court will not affix its

220
    Id.
221
    ECF No. 631 at 68.
222
    ECF No. 551-1 at 3, ¶ 20.
223
    ECF No. 620-3.
224
    ECF No. 631.
       Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 51 of 52




signature to such.        “Due process requires notice ‘reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.’”225 While interested parties had adequate notice of

Debtors’ Plan, they did not have adequate notice of the Confirmation Order because of its filing

date. For due process to be satisfied, the parties must have time to review and object to the

Confirmation Order, particularly because it included substantive provisions not found in the

Plan. This Court cannot and will not strip the parties of their due process rights.

        This Court finds that any provision Debtors intend to have a controlling effect as part of

Debtors’ reorganization be included in the Plan itself. Debtors must file a modified plan that

complies with this Court’s opinion, as memorialized in this Court’s accompanying order. The

Court will not accept any further proposed confirmation orders from the parties in the instant

proceeding unless such order is by agreement of all interested parties.

        Lastly, as this Court already found above, Debtors’ Plan cannot be confirmed because it

does not meet the requirements of § 1129, particularly § 1129(a)(10). Because satisfaction of

§ 1129(a)(10), inter alia, is unequivocally required for confirmation, the Plan is unconfirmable.

Additionally, for the reasons detailed above, certain provisions of the Plan do not comply with

the MSA and must be amended.                  Therefore, Debtors’ Plan filed July 11, 2020, is not

confirmed.226

                                        IV.     CONCLUSION

        An Order consistent with this Memorandum Opinion will be entered on the docket

simultaneously herewith.



225
    United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 272 (2010) (quoting Mullane v. Central Hanover Bank
& Trust Co., 339 U.S. 306, 314 (1950).
226
    ECF No. 599.
Case 18-32417 Document 641 Filed in TXSB on 11/20/20 Page 52 of 52




SIGNED 11/20/2020.


                                 ___________________________________
                                        Eduardo V. Rodriguez
                                      United States Bankruptcy Judge
